                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

DASHUAN WRIGHT,               )
                              )
           Petitioner,        )
                              )
           v.                 ) Civil Action No. 16-cv-12518-PBS
                              )
RENEE BAKER,                  ) First Circuit Case No. 19-1096
                              )
           Respondent.        )
                              )


                               ORDER

                          April 22, 2019

Saris, C.J.

      Dashaun Wright has appealed the denial of his petition for

a writ of habeas corpus under 28 U.S.C. § 2254.   Now before the

Court is his motion to appeal in forma pauperis [ECF #108].    For

the reasons set forth below, the Court DENIES the petitioner’s

motion.   Wright may refile a motion to appeal in forma pauperis

with the United States Court of Appeal for the First Circuit.

     Under the Federal Rules of Appellate Procedure, a person

moving for leave to appeal in forma pauperis must attach to his

motion an affidavit that “(A) shows in the detail prescribed by

Form 4 of the Appendix of Forms [to the Federal Rules of

Appellate Procedure] the party’s inability to pay or to give

security for fees and costs; (B) claims an entitlement to
redress; and (C) states the issues that the party intends to

present on appeal.”    Fed. R. App. P. 24(a)(1).

     Wright’s motion to appeal in forma pauperis consists of a

one-page document in which he represents that he is unable to

pay fees related to appeal proceedings because he is indigent.

He does not provide any of the detailed financial information

elicited by the form financial affidavit required under Rule

24(a)(1) of the Federal Rules of Appellate Procedure.    This form

affidavit also instructs an incarcerated appellant to include a

six-month prison account statement.    Wright did not file this

document.    Further Wright’s motion to appeal in forma pauperis

does not include a statement of the issues he intends to present

on appeal.    Without this information, the Court cannot grant his

motion to appeal in forma pauperis.

     Accordingly:

     (1)    The motion to appeal in forma pauperis [ECF #108] is

DENIED.    If Wright wishes to pursue in forma pauperis status on

appeal, he may, within thirty (30) days, file a new motion for

leave to appeal in forma pauperis with the United States Court

of Appeals for the First Circuit.     See Fed. R. App. P. 24(a)(5).

     (2)    The Clerk is directed to send Wright a copy of the

form financial affidavit used by the United States Court of

Appeals for the First Circuit.



                                  2
     (3)   The Clerk is directed to transmit a copy of this order

to the United States Court of Appeals for the First Circuit.


     SO ORDERED.

                              /s/ Patti B. Saris_________
                             PATTI B. SARIS
                             CHIEF, U.S. DISTRICT JUDGE




                                 3
